Citation Nr: 1548360	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-04 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 24, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, the Board granted TDIU for the period beginning May 24, 2012 and remanded the matter of entitlement to TDIU prior to that date for additional development.  


FINDING OF FACT

Since his June 26, 2009 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability (TDIU claim) and prior to May 24, 2012, the Veteran's service-connected disabilities (coronary artery disease (CAD) associated with type II diabetes mellitus with background retinopathy (diabetes), rated 30 percent; diabetes, rated 20 percent; small fiber diabetic neuropathy of the lower extremities associated with diabetes, each rated 20 percent; hypertension associated with diabetes, reated 10 percent; peripheral neuropathy of the upper extremities associated with diabetes, each rated 10 percent and erectile dysfunction (ED) associated with diabetes, rated zero percent) were rated 80 percent combined and shared a common etiology; they, with consideration of his education, special training, and employment history, are shown to have rendered him incapable of maintaining regular substantially gainful employment. 


CONCLUSION OF LAW

Throughout the appeal period prior to May 24, 2012, the criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable disposition, no discussion of the duties to notify and assist is warranted.

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology will be considered as one disability.  38 C.F.R. § 4.16(a). 

At the time of his June 26, 2009 TDIU claim (and prior to May 24, 2012, the date from which entitlement to a TDIU rating is presently in effect) the Veteran's service-connected disabilities were CAD associated with diabetes, rated 30 percent; diabetes, rated 20 percent; small fiber diabetic neuropathy of the lower extremities associated with diabetes, each rated 20 percent; hypertension associated with diabetes, reated 10 percent; peripheral neuropathy of the upper extremities associated with diabetes, each rated 10 percent and ED associated with diabetes, rated zero percent.  The combined rating for the service-connected disabilities was 80 percent; as they all share a common etiology (diabetes and its residual complications), they are considered a single disability rated 80 percent.  Thus, the schedular requirements for a TDIU rating were met.  The question remaining is whether the Veteran's service-connected disabilities (alone) rendered him incapable of participating in a substantially gainful occupation. 

The Veteran's June 26, 2009 TDIU claim reflects that he has completed 4 years of high school and has no other education or training.  The TDIU claim also shows that the Veteran had been employed full-time working in "mechanics" from June 1972 to June 2003  and as a security aid from June 2003 until June 9, 2009.  He claims that his service-connected diabetes prevents him from securing or following substantially gainful employment.  [Notably, the July 2013 VA PTSD examination report notes that the Veteran worked as a "brick layer" for 33 years, did housing construction as an independent contractor "on the side" from 1972 until 2002, and in security until he medically retired in 2009 (due to illnesses including diabetes).]

In September 2009, the Veteran's former employer reported that he had been on light duty from November 2008 to June 2009, and had been approved for long term disability.  The specific disabilities necessitating these restrictions were not specified.  Notably, private treatment records show that the Veteran sustained back and right shoulder injuries on October 31, 2008 as a result of trying to restrain a client.  

An October 2009 determination by the Social Security Administration shows that the Veteran's has been awarded disability benefits primarily due to osteoarthrosis/allied disorders and disorders of the back (discogenic and degenerative).

An April 2010 VA examination report includes the opinion that the Veteran's unemployability is less likely as not the result of his diabetes or atherosclerotic cardiovascular disease and that the "main cause for his inability to walk more than 50 feet without a rest is his COPD."  The examiner further opined that the Veterna's "capacity to perform work will be affected severely by his low back condition which requires the support of a device for walking and standing.  Likewise, his dyspnea will limit jobs to seated functions where he would have to set the pace for the job."  

In his June 2010 notice of disagreement, it is asserted that the "combination and severity" of the Veteran's service-connected disabilities render him unemployable because they "would interfere with him securing and maintaining both physical and sedentary types of employment."  

A June 2015 VA examiner found that, after review of the Veteran's claims file, his service-connected disabilities (CAD, diabetes, neuropathy and ED) "individually and combined on his ability to maintain or sustain employment prior to May 24, 2012 would preclude physical labor and employment in jobs requiring intact protective sensation and/or fine manipulation skills.  It would not preclude sedentary work requiring gross motor skills in a non-hazardous environment."  

Based on a review of the evidence, the Board concludes that an award of a TDIU rating is warranted throughout the appeal period since the Veteran's June 26, 2009 TDIU claim.  When considering his employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU from the date of claim.  Also noteworthy is the fact that the Veteran has been awarded Social Security disability benefits.  While Social Security Administration awards are based on criteria distinct from the criteria relied upon by VA (for TDIU) (they contemplate all disabilities shown rather than basing a determination as to the Veteran's employability on his service-connected disabilities alone) and cannot be determinative of themselves, they are evidence bearing on TDIU.  Further, in concluding that the Veteran was not rendered unemployable by his service-connected diabetes and atherosclerotic cardiovascular disease, the April 2010 VA opinion against the Veteran's claim does not fully address the impact of his bilateral upper and lower extremity neuropathy or hypertension on his ability to engage in employment; nor does it identify the types of employment that remain feasible despite the Veteran's limited education and lack of experience in other than physically demanding forms of employment.  Similarly, the June 2015 VA opinion (that his service-connected disabilities "would not preclude sedentary work requiring gross motor skills in a non-hazardous environment") does not identify the types of sedentary employment that remain feasible.

The ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  

Affording the Veteran the benefit of the doubt, the Board finds that the evidence is at least in equipoise that his service-connected disabilities rendered him unable to secure or follow substantially gainful employment prior to May 24, 2012.  Therefore, entitlement to a TDIU rating is warranted throughout the appeal period since the Veteran's June 26, 2009 TDIU claim.


ORDER

Entitlement to a TDIU rating from June 26, 2009 is granted, subject to the rules and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


